Case 1:20-cr-20085-TLL-PTM ECF No. 26 filed 08/03/20 PagelD.70 Page1of4
AO 199 (EDMI 03/12) Order Setting Conditions of Release Page_l of _4

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Michigan

United States of America

Vv.
Case No. 20-20085
Brittan J. Atkinson

Nee ee

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if the collection is authorized by 42
U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing
before making any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve
a sentence that the court may impose.

The defendant must appear at (if blank, to be notified) :

 

Place

on

 

Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.
Case 1:20-cr-20085-TLL-PTM ECF No. 26 filed 08/03/20 PagelD.71 Page 2of4

AO 199 (EDMI 03/12) Order Setting Conditions of Release Page 2 of _4

 

ADDITIONAL CONDITIONS OF RELEASE

IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

[-] (6) The defendant is placed in the custody of

(7)

 

(See separate Agreement to Assume Custody of the Defendant).

The defendant must:

OOO OOo

NN

NN

(a)

(b)
(c)
(d)

(e)
(f)
(g)

(h)

(1)
))

(k)

(1)

report, as directed, to:

Pretrial Services.

[_] Probation Department.

continue or actively seek employment.

continue or start an education program.

agree not to apply for or enter into any loan or other credit transaction without the previous
written permission of the pretrial services office or supervising officer.

surrender any passport to:

 

not obtain a passport or other international travel documents.

abide by the following restrictions on personal association, place of abode, or travel:

Travel restricted to the Eastern District of Michigan;
Travel restricted to the State of Michigan;
[_] Travel restricted to:

 

unless I have the previous consent of the pretrial services office, supervising officer or
the court.

avoid all contact, directly or indirectly, with any person who is or may become a victim or
witness in the investigation or prosecution, including but not limited to:
List to be provided by U.S. Attorney;

[.] Other persons:

 

get medical or psychiatric treatment.

return to custody each (week) day at o’clock after being released each (week) day
at o’clock for employment, schooling, or the following purpose(s):

 

maintain residence at a halfway house or community corrections center, as the pretrial
services office or supervising officer considers necessary.

not possess a firearm, destructive device, or other dangerous weapons.

 

(m) not use alcohol:

at all.
LJ excessively.
Case 1:20-cr-20085-TLL-PTM ECF No. 26 filed 08/03/20 PagelD.72 Page 3of4

AO 199 (EDMI 03/12) Order Setting Conditions of Release Page_3 of _4

(n)

(0)

(p)
LI @)

LO &)

(s)
(t)

not use or unlawfully possess a narcotic drug or other controlled substances defined in
21 U.S.C. § 802, unless prescribed by a licensed medical practitioner.

submit to any testing required by the pretrial services office or supervising officer to
determine whether the defendant is using a prohibited substance. Testing may be used with
random frequency and include urine testing, the wearing of a sweat patch, a remote alcohol
testing system, and/or any form of prohibited substance screening or testing. The defendant
must not obstruct or attempt to obstruct or tamper with the efficiency and accuracy of any
prohibited substance screening or testing.

 

participate in a program of inpatient or outpatient substance abuse therapy and counseling if
directed by the pretrial services office or supervising officer.

participate in one of the following location restriction programs and comply with
requirements as directed:

 

L] @ Curfew. You are restricted to your residence every day:
[] from to , Or
[_] as directed by the pretrial services office or supervising officer; or

[-] (ii) Home Detention. You are restricted to your residence at all times except for
employment, education; religious services; medical, substance abuse, or mental
health treatment; attorney visits; court appearances; court-ordered obligations; or
other activities pre-approved by the pretrial services office or supervising officer;
or

L] (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down except for
medical necessities and court appearances or other activities specifically approved
by the court.

submit to location monitoring as directed by the pretrial services office or supervising
officer and comply with all of the program requirements and instructions provided.

L] You must pay all or part of the cost of the programs based upon your ability to pay as
the pretrial services office or supervising officer determines:

[] G) Location monitoring technology as directed by the pretrial services office or
supervising officer;
L_] (ii) Radio Frequency (RF) monitoring;
(iii) Passive Global Positioning Satellite (GPS) monitoring;
(iv) Active Global Positioning Satellite (GPS) monitoring (including “hybrid”
(Active/Passive) GPS);
[] (vy) Voice Recognition monitoring.

report as soon as possible, to the pretrial services office or supervising officer, every contact
with law enforcement personnel, including arrests, questioning or traffic stops.

Take all psychiatric medications as directed by your physician: Participate in a mental
health assessment and treatment as directed by Pretrial Services: and Prohibited from
engaging in any assaultive, threatening or intimidating behaviors directly or indirectly.

 

 

 
Case 1:20-cr-20085-TLL-PTM ECF No. 26 filed 08/03/20 PagelD.73 Page4of4
AO 199 (EDMI 03/12) Order Setting Conditions of Release Page_4 of _4

 

ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your
arrest, a revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court
and could result in imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more
than ten years and for a federal misdemeanor offense the punishment is an additional prison term of not more than one
year. This sentence will be consecutive (i.e., in addition) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal
investigation; tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or
informant; or intimidate or attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties
for tampering, retaliation, or intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a
sentence, you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are
convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you

will be fined not more than $250,000 or imprisoned for not more than 10 years, or both:

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will

be fined not more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive.
In addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to
obey all conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the
penalties and sanctions set forth above.

Defendant's Signature

Bay City, MI
City and State

 

 

Directions to the United States Marshal

The defendant is ORDERED released after processing.

The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that
the defendant has posted bond and/or complied with all other conditions for release. If still in custody, the
defendant must be produced before the appropriate judge at the time and place specified.

Date: August 3, 2020 s/Patricia T. Morris
Judicial Officer's Signature
Patricia T. Morris, U.S. Magistrate Judge

Printed name and title
